OPTION AGREEMENT




THIS OPTION AGREEMENT (the “Agreement”), dated as of August 19, 2010, between
Mack Bradley (the “Stockholder”) and Jenson Services, Inc., a Utah corporation
with a principal business address of 4685 South Highland Drive, Suite 202, Salt
Lake City, Utah  84117 (the “Grantee”).


WITNESSETH


WHEREAS, the Stockholder wishes to grant an option (the “Option”) to the Grantee
to purchase a total of One Million Nine Hundred Thousand (1,900,000) shares (the
“Option Shares”) of common stock of RxBids, a Nevada corporation (the
“Company”), that are currently beneficially owned by the Stockholder, pursuant
to the terms and conditions hereof; and


WHEREAS, the Stockholder and the Grantee have simultaneously entered into a
Securities Escrow Agreement with respect to the Option Shares, a copy of which
is attached hereto as Exhibit A and incorporated herein by reference;


NOW, THEREFORE, in consideration of the mutual promises set forth herein,
including the Grantee’s promises to pay certain expenses of the Company as
discussed in Section 2 of this Agreement (the “Option Consideration”), the
payment of which expenses will also inure to the benefit of the Stockholder,and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Stockholder and the Grantee hereby agree as
follows:
 
    1.           The Option.


1.1           Grant.  The Stockholder hereby grants to the Grantee the Option to
purchase the Option Shares pursuant to Section 3 hereof.


1.2           Exercise Price.  The exercise price of the Option to purchase the
Option Shares shall be Sixty Thousand Dollars ($60,000) (the “Aggregate Exercise
Price”), and the exercise price shall be $0.0315789474 per Option Share.


1.3           Option Shares Held in Escrow.  The Stockholder has agreed to DTC
to the trust account of Leonard W. Burningham, Esq., or to deposit certificates
representing the Option Shares, duly endorsed and Medallion Guaranteed with
respect to the requisite signatures thereon (the “Option Certificates”), with
Leonard W. Burningham, Esq., of Salt Lake City, Utah (the “Escrow Agent”), to be
held in escrow pursuant to the terms and conditions of the Securities Escrow
Agreement.  Within three (3) Business Days (as defined in this Section) after
execution of this Agreement, the Stockholder shall DTC the Option Shares and/or
deliver the Option Certificates, endorsed or assigned in blank to the Escrow
Agent, for the purpose of retaining physical possession thereof.  For purposes
hereof, a “Business Day” shall mean any day other than a Saturday, Sunday or a
day on which commercial banks in the City of Salt Lake, State of Utah are
authorized or required by law or executive order to remain closed.
 
    2.           Consideration for Grant of Option.


2.1           Initial Payment.  Upon execution of this Agreement, the Grantee
shall pay to the Company a total of $10,000, of which $5,000 shall be used to
reimburse the Stockholder for Company expenses that he has paid to date, and the
remaining $5,000 of which shall be used to pay currently outstanding debt on the
Company’s credit card.


2.2           Ongoing Payments.  During the term of the Option Period (as
defined in Section 3.1 below) and prior to the exercise of the Option, the
Grantee shall, with the reasonable assistance of the Stockholder, pay all of the
Company’s expenses associated with the preparation and filing of its periodic
reports with the Securities and Exchange Commission, including reasonable fees
of the Company’s auditors, accountants and attorneys.  In addition, the Grantee
shall:  (i) make monthly payments on the Company’s credit card in an amount not
to exceed $600 per month, which credit card debt shall be fully paid by the
Grantee on or before the date of exercise of the Option; and (ii) pay up to $200
per month in reasonable operating expenses of the Company.
 
 
1

 
    3.           Exercise of Option; Ownership.


3.1           Exercise.  The purchase rights represented by the Option may be
exercised by the Grantee or its assigns, at any time, and from time to time,
during the period commencing on the date hereof and continuing for a period of
one year (the “Option Period”), as follows:


(a)           The Grantee shall deliver to the Escrow Agent a written notice of
its election to exercise the Option (the “Exercise Notice”), together with:  (i)
the original Option, with the Purchase Form annexed thereto (the “Purchase
Form”), and (ii) a certified check or bank draft in the amount of the Aggregate
Exercise Price.  In order for such exercise to be effective as of a particular
date, the Exercise Notice must be delivered by the Grantee to the Escrow Agent
by 5:00 p.m. Mountain Standard Time.


(b)           The Escrow Agent shall, as soon as practicable after receipt of an
Exercise Notice, effectuate the proper:  (i) distribution of the Aggregate
Exercise Price to the Stockholder; and (ii) release the Option Shares to the
Grantee.


(c)           Within five days of receipt of the executed Exercise Notice and
Purchase Form, the Stockholder shall satisfy all outstanding indebtedness of the
Company in favor of the Stockholder.


3.2           Ownership Upon Exercise.  The Grantee shall be deemed the record
owner of the Option Shares as of the close of business of the exercise.

    4.           Adjustment.  Subject and pursuant to the provisions of this
Section 4, the Exercise Price and number of shares of common stock subject to
this Option shall be subject to adjustment from time to time as set forth
herein.


4.1           Subdivision or Combination of Shares.  If the Company shall at any
time during the Option Period subdivide its outstanding common stock by
recapitalization, reclassification, stock dividend or split thereof or by any
other means, the number of shares of common stock subject to the Option
immediately prior to such subdivision shall be proportionately increased and the
Aggregate Exercise Price shall be proportionately decreased, and if the Company
shall at any time combine the outstanding shares of common stock by
recapitalization, reclassification or combination thereof or by any other means,
the number of shares subject to the Option immediately prior to such combination
shall be proportionately decreased and the Aggregate Exercise Price shall be
proportionately increased.  Any such adjustment in the Aggregate Exercise Price
shall become effective at the close of business on the record date for such
subdivision or combination.


4.2           Merger, Consolidation or other Corporate Change.  In case of
any:  (a) capital reorganization or reclassification or change of the
outstanding shares of common stock of the Company (exclusive of a change covered
by Section 4.1 hereof or which solely affects the par value of such shares of
common stock); or (b) merger or consolidation of the Company with or into
another corporation (other than a consolidation or merger in which the Company
is the continuing corporation and which does not result in any reclassification,
change, capital reorganization or change in the ownership of the outstanding
common stock); or (c) any sale or conveyance or transfer of all or substantially
all of the assets of the Company and in connection with which the Company is
dissolved, which takes place during the Option Period, the Grantee shall have
the right thereafter to receive upon the exercise hereof, for the same Aggregate
Exercise Price payable hereunder immediately prior to such event, the kind and
amount of shares of stock or other securities or property received by the
Stockholder upon such reclassification, change, capital reorganization, merger
or consolidation, or upon the dissolution following any sale or other transfer,
with respect to the number of shares of common stock obtainable upon exercise of
this Option immediately prior to such event; and if any reorganization,
reclassification, change, merger, consolidation, sale or transfer also results
in a change in common stock covered by Section 4.1, then such adjustment shall
be made pursuant to both this Section 4.2 and Section 4.1.  The provisions of
this Section 4.2 shall similarly apply to successive reclassifications or
capital reorganizations, mergers or consolidations, changes, sales or other
transfers.
 
    5.           Covenants of the Stockholder.


5.1           Filling of Board of Directors Vacancy.  Promptly upon execution of
this Agreement, the Stockholder shall execute a Consent of Sole Director of the
Company by which Todd Albiston shall be appointed to fill the vacancy on the
Company’s Board of Directors, to serve until the next annual meeting of the
Company’s stockholders or his prior resignation or termination.


 
2

 
5.2           No Share Issuance or Debt Incursion.  Prior to the expiration of
the Option Period or the Grantee’s full exercise of the Option, whichever comes
first, the Stockholder shall not, without the consent of Todd Albiston as a
director of the Company, either in his capacity as a stockholder or as a
director or executive officer of the Company, vote for or consent to:  (i) the
issuance of any shares of the Company’s common stock or the granting of any
options, warrants or other rights to purchase shares of the Company’s Common
Stock; or (ii) the Company’s incursion of any debt or liability other than such
debts or liabilities as are necessary to ensure compliance with applicable
federal and state securities and corporate laws, rules and regulations.


5.3           No Conflict.  The Stockholder covenants and agrees that he has not
entered into and will not, during the Option Period, enter into any contract,
understanding or arrangement which conflicts with the terms of this Agreement.
   
    6.           Warranties and Representations of the Stockholder.  The
Stockholder represents and warrants as follows:


6.1           Authority.  The Stockholder has full power, authority, capacity
and legal right to enter into this Agreement and to grant the Option.


6.2           Binding Obligation.  This Agreement constitutes the legal, valid
and binding obligation of the Stockholder, enforceable in accordance with its
terms.


6.3           No Conflicts; Governmental Approvals.  There is no statute,
regulation, rule, order or judgment, and no provision of any mortgage,
indenture, contract or agreement binding upon the Stockholder which would
prohibit, conflict with, or in any way prevent the execution, delivery or
performance of the terms of this Agreement.  The execution, delivery and
performance by the Stockholder of the terms of this Agreement do not require any
filing with, or the consent or approval of, any governmental agency, regulatory
authority or securities exchange.


6.4           Title to Shares.  The Option Shares are free and clear of all
liens, security interests, charges and encumbrances of every kind and nature
(other than those created hereunder or those applicable to resale under federal
and state securities laws, rules and regulations); each share of common stock
comprising the Option Shares is fully-paid and non-assessable; the Stockholder
has good and lawful authority to grant the Option, and upon exercise of the
Option, to sell and deliver such Option Shares in the manner hereby
contemplated.


6.5           Securities and Exchange Commission Reports.  The Company files
periodic reports with the Securities and Exchange Commission (the “Commission”)
pursuant to Section 13 of the Securities Exchange Act of 1934, as amended, and
is current in its reporting obligations as of the date of this Agreement.  Such
reports are true and correct in every material respect and none of such reports
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements made therein not misleading.

    7.           Warranties and Representations of the Grantee.  In granting the
rights under this Agreement to the Grantee, the Stockholder has relied upon
certain warranties and representations made by the Grantee as of the date
hereof, as follows:


7.1           Investment Experience.  The Grantee has prior investment
experience, including investment in non-registered securities such that it is
able to evaluate the merits and risks of the purchase of the Option Shares and
is able to bear the economic risk it hereby assumes.


7.2           Company Information.  The Grantee is an “accredited investor” as
that term is defined in Rule 501 of Regulation D of the Securities and Exchange
Commission, has had extensive exposure to the business plans and prospects of
the Company, has been afforded the opportunity to make, and have made, all
inquiries as it and its representatives deemed appropriate with respect to the
Company’s affairs and prospects and has reviewed the filings of the Company in
the Edgar archives of the Securities and Exchange Commission that have been
filed during the past 12 months.


 
3

 
7.3           Resale of Shares.  The Grantee is aware that the Option Shares are
subject to restrictions on transferability and resale and may not be transferred
or resold except as permitted under applicable federal and state securities laws
pursuant to registration or exemption therefrom; and any requisite legal
opinions required by Grantee to publicly sell such Option Shares shall be
obtained by Grantee at its own cost and expense.


7.4           No Registration.  Grantee hereby acknowledges that, in addition to
certain restrictive legends that the securities laws of the state in which the
Stockholder resides may require, each certificate representing the Option Shares
may be endorsed with the following legend:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVENOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933;THEY HAVE BEEN ACQUIRED BY THE HOLDER FORINVESTMENT AND
MAY NOT BE PLEDGED, HYPOTHECATED, SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND ANY APPLICABLE
STATE SECURITIES LAW OF RECEIPT BY THE ISSUER OF AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT REGISTRATION UNDER THE ACT AND APPLICABLE STATE
LAW IS NOT REQUIRED.
 
    8.           No Rights as Stockholder.  Until such time as the Grantee has
exercised its Option hereunder, the Grantee shall not be entitled to:  (a)
exercise any voting rights or powers relating or pertaining to the Option
Shares; or (b) receive any cash dividends, if any, paid on the Option Shares.
   
    9.           Indemnification.  The Stockholder and the Grantee each
severally agree to indemnify and reimburse the other party for any and all
losses, damages, costs, expenses, liabilities, obligations and claims of any
kind, reasonable attorney’s fees and other reasonable legal costs and expenses,
that the indemnified party may at any time suffer or incur, or become subject
to, as a result of or in connection with any breach or inaccuracy of any of the
representations and warranties made by the indemnifying party in this Agreement.
 
    10.           Miscellaneous.


10.1           Further Assurances.  The parties hereto will, at such time and
from time to time on and after the date hereof, execute, acknowledge and deliver
all such further acts, deeds, assignments, transfers, conveyances, powers of
attorney and assurances that may be reasonably required for the carrying out of
the purposes of this Agreement.


10.2           Complete Agreement.  This Agreement and the documents, if any,
referred to herein, shall constitute the entire agreement between the parties
hereto with respect to the subject matter hereof and shall supersede all
previous negotiations, commitments and writings with respect to such subject
matter.


10.3           Waiver, Discharge, etc.  This Agreement may not be released,
discharged, abandoned, changed or modified in any manner, except by an
instrument in writing signed on behalf of the Grantee or its authorized
representatives.


10.4           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered by hand or mailed by certified
or registered mail (return receipt requested):  (i) to the Grantee, at the
address first set forth above; and (ii) if to the Stockholder, at the address
set forth below such party’s name on the signature page hereto, or at such other
address as may be specified by like notice, and shall be deemed given on the
date on which it is so hand-delivered or on the business date following the date
on which it is so mailed.


10.5           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Utah, without regard to the rules of
conflict of laws.


10.6           Successors and Assigns.  The Stockholder may not assign any of
his rights, or delegate any of his duties, hereunder without the prior written
consent of the Grantee.  The foregoing notwithstanding, the Grantee may assign
all or any of its rights hereunder without the consent of the Stockholder.

 
4

 



10.7           Execution in Counterparts.  This Agreement may be executed in one
or more counterparts, all of which shall be considered one and the same
agreement, and shall become a binding agreement when one or more counterparts
have been signed by each party and delivered to the other party.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
the day and year first above written.


“STOCKHOLDER”






/s/Mack Bradley
Mack Bradley


13416 W. Chaparosa Way
Street Address


Peoria,              Arizona,                 85383
City                      State                      Zip




“GRANTEE”


Jenson Services, Inc., a Utahcorporation






By /s/Thomas J. Howells
Its Vice President
 
 


 
5

 


PURCHASE FORM




THE UNDERSIGNED does hereby exercise its Option to purchase 1,900,000 shares of
common stock of RxBids, a Nevada corporation, from Mack Bradley, and hereby
tenders the full purchase price for such shares in the amount of $60,000.






DATED:  _____________                                                                ______________________________
 
 
 
 
6